

[*Confidential Treatment has been requested as to certain portions of this
document.  Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]
 
AGREEMENT
 
This Agreement (together with all attachments and as amended and modified from
time to time, the “Agreement”) dated as of 31st day of December, 2009 (the
“Effective Date”) is between PROGENITOR CELL THERAPY, LLC, a Delaware limited
liability company having its principal office at 4 Pearl Court, Suite C,
Allendale, New Jersey 07401 ("PCT"), NEOSTEM, INC., a Delaware corporation
(“NeoStem”) having its principal office at 420 Lexington Avenue, Suite 450, New
York City, New York 10017 and NEOSTEM (CHINA), INC., a Chinese domestic
corporation having an office at Room 0425A, Building C, No. 6, XiangGangZhong
Road, Shinan District, Qingdao City, The People’s Republic of China (“NeoStem
China”, and together with NeoStem, jointly and severally, the “Client”).
 
WHEREAS, NeoStem previously requested PCT to develop a conceptual architectural
design, cost estimate and timeline for the phased construction, development and
installation of a cell therapy research and manufacturing facility at the Life
Science Innovation Center, Life Science Park, Zhongguancum, Beijing, the
People’s Republic of China (the “Site”).
 
WHEREAS, an Affiliate of NeoStem China (the “Tenant”) has entered into lease(s)
and other arrangement(s) for various premises (the “Premises”) at the Site with
Beijing Zhongguancum Life Science Park Development Co., Ltd. (the “Landlord”).
 
WHEREAS, the portion of the Premises (the “Phase 1 Premises”) which is the
subject of this Agreement is described in the Report (which Report in an
integral part of this Agreement and which is attached hereto as Attachment D and
is incorporated herein by reference).
 
WHEREAS, PCT developed and presented to NeoStem the Report pursuant to which PCT
provided recommendations for the Program (as defined in Attachment A, which
attachment is an integral part of this Agreement and which is attached hereto
and incorporated herein by reference).
 
WHEREAS, the Client and PCT desire that PCT complete the Program on the terms
set forth in this Agreement and on a “turn key” basis.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
Section 1.  Terms.
 
Terms used in this Agreement and not otherwise defined in this Agreement shall
have the meaning set forth for such term in Attachment A.

 
 

--------------------------------------------------------------------------------

 
 
Section 2.  Services To Be Performed; Program Amendment Orders.
 
A.          PCT will complete the Program in accordance with the Services set
forth in Attachment B which attachment is an integral part of this Agreement and
which is attached hereto and incorporated herein by reference.  The Services set
forth the parameters of the Program and the estimated duration to complete the
Program.  Client expressly acknowledges that it has reviewed and approved of the
Services described in Attachment B, the cost estimates set forth in Attachment F
and the estimated timelines as set forth in Attachment G each of which
attachment is an integral part of this Agreement and each of which is attached
hereto and incorporated herein by reference.  Subject to the succeeding
sentence, PCT will assure that the Program will comply, in all material respects
with all applicable Standards in effect as of the date of immediately preceding
the commencement of the initial Support Services Period appropriate to the
Program.  In the event of a conflict in Standards, NeoStem will designate, in
writing, which regulations shall be followed by PCT in its performance of the
Program.  This Agreement is intended to be a “turn key” agreement, such that,
subject to Client’s hiring sufficient numbers of qualified and experienced
staff, including Key Personnel to operate and maintain the facility which is the
result of the Program, upon the satisfaction of the Services provided in
Attachment B by PCT, PCT will have delivered to the Client a facility which
satisfies the requirements of Attachment B, is in full compliance with the
Standards and which facility, if the Client operates the facility in accordance
with the Standards and the various standard operating procedures and protocols
provided by PCT in connection with the Services will be a fully functioning and
operational GMP compliant facility.  PCT shall also provide Support Services
during the Support Services Period to assure that Client’s personnel and agents
can operate the Phase I Premises in the manner intended and that such facility
remains compliant with the Standards, as they may be amended from time to time.
 
B.           PCT shall provide and/or retain the required personnel and Third
Party support as PCT deems necessary (including, but not limited to, architects,
project directors, general contractors, laborers, engineers, consultants,
technicians and other Third Parties as determined by PCT) to perform the
Services and the Support Services.  PCT shall use commercially reasonable
efforts to complete the Program as provided in Attachment B within the estimated
time duration set forth in Attachment G, as the Program and any times frames may
be amended or modified by any Program Amendment Orders and/or Change
Orders.  Notwithstanding the previous sentence, Client recognizes and agrees
that Program completion, timelines and cost figures are good faith estimates
made by PCT in commercially reasonable determination.
 
C.           PCT's Point of Contact at the Client, with respect to the Services
are any one of Robin L. Smith, M.D., M.B.A., in New York City and Peter Sun in
China or any other party designated in a Written Notice from the Client
delivered to PCT.  Each of Client’s Point of Contact shall have responsibility
over all matters relating to the performance of the Program on behalf of the
Client without PCT having any responsibility to communicate with and/or contact
any other Client Point of Contact and PCT may deal with any one Client Point of
Contact as to a particular matter or concern.  The respective Client Point of
Contracts have sole responsibility for keeping the remaining Client Point of
Contracts informed of all matters which PCT has contact such individual Point of
Contract.

 
2

--------------------------------------------------------------------------------

 
 
D.           Client’s Point of Contact at PCT with respect to the Services is
George S. Goldberger, or another party designated in a Written Notice from PCT
delivered to Client.  PCT’s Point of Contact shall be responsible for the
completion of the Program by PCT.
 
E.           The Point of Contact for PCT will coordinate performance of the
Program with any one of the Client’s Point of Contact and vice versa.  In the
event of PCT’s receipt of conflicting notices/communications from Client’s Point
of Contacts, PCT shall rely on the notice or communication received from Robin
L. Smith, M.D., M.B.A.  Unless otherwise provided in this Agreement, all
communications between PCT and the Client regarding the conduct of the Program
pursuant to the Services shall be addressed to or routed through each party’s
respective Point of Contact (in the case of the Client’s Point of Contacts, PCT
shall endeavor to address any communication to all Client Points of Contract,
provided, however, failure to provide notices to all Client Points of Contract
will not affect the validity of the communication provided to one Client Point
of Contract.
 
F.           If there is any conflict between the terms and provisions of the
Report or this Agreement (including Attachment F and Attachment G), the terms of
this Agreement shall control and govern.
 
G.           Client agrees to fulfill its responsibilities as set forth in this
Agreement and Client further acknowledges and agrees that in order for PCT to
carry out the Program and perform the Services, Client must satisfy its
obligations under this Agreement, NeoStem China must insure that the Tenant
performs its obligations under its Leases with the Landlord, including, without
limitation, providing PCT and all Third Parties engaged by PCT to provide
Services and/or support in connection with the Services access to the Phase 1
Premises as reasonably required by PCT to enable PCT to perform and provide the
Services.  Each Client will fully cooperate with PCT in connection with
communication with the Tenant and the Landlord, as applicable, and execution and
delivery of all forms, applications, documents, permits, purchase orders, trade
contracts and other materials determined by PCT as necessary to enable PCT to
provide and perform the Services and complete the Program.
 
H.           It shall not be considered a breach of this Agreement by either
party if either party is unable to fulfill its obligation to the other due to
action or inaction by the other party.  PCT will use commercially reasonable
efforts to perform and cause to be performed the Services as set forth in this
Agreement, in all Program Amendment Orders, Change Orders relating to the
Program and other written agreements between PCT and the applicable Client.
 
Section 3.  Payment For Services.
 
A.           Notwithstanding any cost estimates attached to the Report to the
contrary, Client shall pay to PCT the amounts set forth below, plus all out of
pocket and pass through costs and expenses incurred by PCT and set forth in
Section 3(C) below).  In order for PCT to perform the Services, a critical
component will be the payment by Client of the amounts in this Agreement,
including those set forth below in Section A(1) below on the dates
provided.  The below payment schedule for the Services, excluding the Support
Services and excluding changes resulting from Program Amendment Orders and/or
Change Orders, NeoStem China approved change orders and/or other Client approved
written documents) and Section 3(C) costs and expenses, is based upon the Total
Estimated Phase 1 Project Costs in the amount of $2,614,100.00 as set forth in
Attachment F.

 
3

--------------------------------------------------------------------------------

 
 
“Total Phase 1 Design and Construction Cost”, in the amount of [*], as set forth
in Attachment F.
             
“Total Laboratory & CER Equipment”, in the amount of [*], as set forth in
Attachment F.
             
“Total Project Management and cGMP Quality Systems”, in the amount of [*], as
set forth in Attachment F.
             
Total of Section 3(A) payments
  $ 2,614,100  

 
A1.         Attachment I which attachment is an integral part of this Agreement
and which is attached hereto and incorporated herein by reference represents
milestones towards completion of the “Total Phase 1 Design and Construction
Cost” component of the Program.
 
(i)           With respect to “Total Phase 1 Design and Construction Costs”
component, Client shall pay:
 
 
(x)
on the Effective Date, $250,000.00 to be used by PCT only for documented “Total
Phase 1 Design and Construction Costs” as set forth in Attachment F, provided,
however, that Client, at its option, in lieu of making the payment of
$250,000.00 on the Effective Date, may pay PCT, $250,000.00 on the Start Date;

 
 
(y)
the balance of the “Total Phase 1 Design and Construction Costs” component
payments in the amounts and at the times provided in Attachment I as the
applicable milestone set forth in Attachment I is satisfied as certified by PCT
to the Client that such applicable milestone is complete; and

 
 
(z)
Upon its receipt of funds, PCT shall thereafter, on at least a weekly basis,
provide NeoStem with the documentation to support the “Total Phase 1 Design and
Construction Costs” paid by PCT pursuant to Section 3(A)(1)(i)(x) and (y).

 
(ii)           With respect to “Total Laboratory & CER Equipment” component,
prior to the Start Date, PCT and Client will develop and approve a list of items
with associated acquisition costs which are the subject of the “Total Laboratory
& CER Equipment” component set forth in Attachment F (refining the list in
Attachment D).  From time to time, in addition to the listed equipment described
in the preceding sentence, Client may request that additional items of equipment
be acquired, which acquisition will be effected by purchase orders or other
agreements for the acquisition of such item.  Prior to arranging for the
purchase and delivery of such item, PCT will provide NeoStem China with a
purchase order for such item detailing the payment schedule for such item and
obtain its consent.  Client shall pay to PCT no later than the Start Date
$100,000 (which PCT shall use to make deposits payments on the approved items).
Thereafter, as required by the applicable purchase order, Client shall pay, to
PCT such amount as shall be necessary, in accordance with the approved purchase
order(s), to meet the scheduled payment set forth in such purchase orders,
provided that PCT shall insure that each purchase order for an item contains a
hold back of at least ten percent (10%) of the purchase price of each item, with
such hold back amount to be paid, unless otherwise provided in the applicable
purchase order approved by the Client, to the seller of such item by PCT only
when the equipment is delivered and installed to the Phase 1 Premises and, if
applicable, is operational. Upon its receipt of funds, PCT shall thereafter, on
at least a weekly basis, provide NeoStem with the documentation to support the
“Total Laboratory & CER Equipment” costs paid by PCT pursuant to Section
3(A)(1)(ii).

 
4

--------------------------------------------------------------------------------

 
 
(iii)         With respect to “Total Project Management and cGMP Quality
Systems” component, the Client shall pay:
 
 
(x)
on the Effective Date, [*], provided, however, that Client, at its option, in
lieu of making the full payment of [*] on the Effective Date, may pay PCT, [*]
on the Start Date and, commencing on the first day of the month that is more
than thirty (30) days after the Start Date (the “Initial Fee Month”), two (2)
monthly payments of [*] each, for an aggregate of three (3) payments aggregating
[*];

 
 
(y)
commencing on the first day of the second month following the Initial Fee Month,
two (2) monthly payment of [*] each, for an aggregate of two (2) payments
aggregating [*]; and

 
(z)
upon the delivery by PCT of all items required to be delivered to the Client
pursuant to the second sentence of Section 11(C) of the Agreement upon the
Program being completed, and the completion of all Services (excluding Support
Services) as set forth in Attachment B, [*].

 
B.           Client shall make payments as defined in the payment schedule set
forth in Section 3(A) and Attachment I.  Client and PCT agree that, in
connection with purchase orders and/or contracts/agreements relating to those
items covered by “Total Phase 1 Design and Construction Costs” and/or “Total
Laboratory & CER Equipment” costs, PCT will determine the timing and sequence
for the performance and delivery of the related items, provided, however, PCT
will have no obligation, pursuant to the power of attorney provided herein, to
execute any such documents unless, Client has made the payments then due to PCT
as provided above.
 
C.           Client will also reimburse PCT, and PCT will separately invoice
Client, for PCT’s out of pocket and pass through costs and expenses associated
with the Program as follow:
 
(i)  Program related travel, accommodation and meal costs incurred by PCT and
its agents and contractors and other Persons retained by PCT to provide Services
as reasonably determined by PCT, with such travel related costs and expenses to
be at the business class level.  Excluding travel, accommodations and meal costs
incurred by PCT in connection with its obligations associated with Support
Services, all other travel related costs and expenses incurred by PCT under this
subparagraph (i) will be reimbursed by Client in an amount not to exceed, in the
aggregate, $100,000.
 
(ii)  To the extent the list of equipment and machinery developed and approved
by the parties pursuant to Section 3(A)(ii) expressly excludes in the cost for
such item, insurance and/or shipping costs or to the extent an item not included
in such approved list is the subject of a purchase order which does not include
insurance and/or shipping, the costs and expenses associated with insuring
and/or shipping such item.

 
5

--------------------------------------------------------------------------------

 
 
(iii)  With regard to equipment and furnishings included under the “Total
Laboratory & CER Equipment” cost component of Attachment F, import taxes, sales
taxes or value added taxes associated with any equipment, furnishings and other
items shipped to the Phase 1 Premises used or incorporated at the Premises or
otherwise applicable to the Program and the Services.  Except as set forth in
this subparagraph (iii), each party is responsible for all taxes imposed on it,
including income taxes and service taxes.
 
D.           In connection with the Program related travel, accommodation and
meal costs described in Section 3(C)(i) above, excluding the Project Director
Trips (defined below), prior to such trips and related costs and expenses being
incurred, PCT will contact NeoStem (either verbally or in writing) and obtain
NeoStem’s consent, in writing, to the proposed trip(s) to be made by PCT or any
of PCT’s agents and contractors and other Persons retained by PCT to provide
Services (including, but not limited to, architects, Project Director,
consultants, engineers and technicians) which consent will not be unreasonably
withheld or delayed.  Notwithstanding the preceding sentence to the contrary,
the Client agrees that PCT contemplates a minimum of six (6) visits during the
term of this Agreement by the Project Director which trips (the “Project
Director Trips”) and related reasonable costs and expenses NeoStem provides its
consent.
 
E.           Client agrees that all payments owed to PCT under Section 3(A)
above are due on the dates provided in Section 3(A)(1) (as modified by
Attachment I), but in no event shall any payment be due prior to the Start
Date.  Client agrees that all other payments owed to PCT, including Section 3(C)
costs and expenses, owed to PCT pursuant to this Agreement are due no later than
thirty (30) days after the later of the invoice date or the Start Date.  Subject
to Section 13 of this Agreement, payments which remain unpaid thirty (30)
calendar days after the date when due shall accrue interest at the rate of
twelve percent (12.0%) per annum (the “Default Rate”) commencing from the date
15 days after such payment was originally due or 30 days after the Start Date,
whichever is later, and payable until such payment is paid in full.

 
6

--------------------------------------------------------------------------------

 
 
F.           Client understands and agrees that, with reference to the estimated
costs set forth in Attachment F, as to “Total Phase 1 Design and Construction
Costs”, in the amount of [*], and “Total Laboratory & CER Equipment” costs, in
the amount of [*], that such estimates are based on good faith estimates
received from Third Parties based solely on the specifications and equipment
lists provided to PCT.  Such Third Parties did not provide pricing based upon on
a Guaranteed Maximum Price.  Client understands that the actual costs for the
components set forth in this Section 3(F) may exceed the estimated budget
amounts for such components.  In connection with the costs associated with the
“Total Phase 1 Design and Construction Costs” component, in the event that the
aggregate of all actual costs in such component exceeds [*], Client shall pay an
amount not to exceed the first [*] of such excess actual costs as invoiced by
PCT.  In the event that the aggregate of all actual costs in such component is
greater than [*] but less than [*], PCT shall be responsible for and pay such
excess actual costs.  In the event that the aggregate of all costs associated
with the “Total Phase 1 Design and Construction Costs” component exceeds [*] but
less than [*], PCT and Client will share equally and each will pay [*] of such
excess actual costs.  In the event the aggregate of all costs associated with
the “Total Phase 1 Design and Construction Costs” component exceeds [*], or in
the case of the “Total Laboratory & CER Equipment” costs component, the actual
individual line item costs in such component exceeds [*] of the estimated cost
for such item, in each case, PCT will first obtain the written approval of
NeoStem China pursuant to either a Program Amendment Order or Change Order to
incur such additional cost prior to PCT arranging to procure/purchase such line
item service or equipment.  PCT will provide Written Notice of such costs and
NeoStem China will have ten (10) calendar days after its receipt of Written
Notice from PCT or the Project Director to approve or disapprove of such
additional cost.  Failure to deliver Written Notice to PCT of NeoStem China’s
disapproval of the additional cost within such ten (10) day period will be
deemed disapproval of the cost by NeoStem China.  In the event NeoStem China
disapproves of such additional cost, PCT will have no obligation to procure
costs or provide the service or acquisition which was the subject of such cost
disapproval and such failure to provide the same will not be a breach of PCT’s
obligations under this Agreement.  In the event the service or acquisition which
was the subject of a cost disapproval by NeoStem is a pre-condition to a service
and/or acquisition to be provided in this Agreement, unless NeoStem and PCT
mutually agree to an alternative method of providing such subsequent service
and/or acquisition pursuant to a Program Amendment Order or Change Order, PCT
will have no obligation to provide such subsequent services and/or acquisition
and such failure will not be a breach under this Agreement, and, if additional
construction costs are disapproved, this Agreement may thereafter be terminated
by either party without further liability.
 
G.           Any change in the Program is subject to agreement in advance
through a Program Amendment Order or Change Order.
 
H.           PCT shall endeavor to provide invoices to each Client Point of
Contact for Section 3(A)(1) scheduled payments prior to such scheduled
payment.  Failure to provide Section 3(A)(1) payment invoice(s) to each Client
Point of Contact or Client’s failure to receive such Section 3(A)(1) invoice(s)
will not relieve Client of its obligation(s) to make Section 3(A)(1) payments on
the scheduled due date except that no interest shall be charged unless at least
one Client Point of Contact received an invoice at least thirty (30) days in
advance of the payment due date.  PCT shall provide monthly invoices for other
payments owed to PCT, including Section 3(C) costs and expenses.  Invoices will
be in paper form and be sent NeoStem’s address set forth at the beginning of
this Agreement.
 
I.            Client expressly agrees and understands that the costs and time
frames for performing the Services set forth in the Report, Attachment F and
Attachment G and are estimates prepared, in good faith, by PCT in its
commercially reasonable opinion and that no guaranty or warranty is made by PCT
that such costs and/or time periods can, in fact, be adhered to, provided, that
PCT further agrees to use commercially reasonable efforts to perform the
Services within the budget and time period estimates provided in this Report,
Attachment F and Attachment G.

 
7

--------------------------------------------------------------------------------

 

J.            Client acknowledges that the Services to be provided by PCT and
PCT’s Third Party contractors and suppliers, including the specifics of the
laboratory equipment to be installed at the Phase 1 Premises, were based upon
Client’s specifications for the construction and installation of, and the
procurement of equipment at, the Phase 1 Premises, all of which Services and
specifications have been approved by Client.  Client also acknowledges and
agrees that PCT will perform the Services at the request of the Client.  Client
agrees that if any furniture, furnishings machinery, equipment or other property
which is subject to the budget for “Total Laboratory & CER Equipment” component
of Attachment F (or if a purchase order relates to equipment which would have
been included in such budgeted item) fails to operate as intended by the Client
or as represented or warranted by the manufacturer, vendor or supplier thereof,
or in any way fails to function or perform as represented, Client shall make
claim and any complaint thereto solely and directly against the manufacturer,
vendor or supplier of such item (other than PCT).  Notwithstanding the
preceding, during the period which ends forty five days following the expiration
of the Support Services Period, should any machinery or equipment which is
required for the operation of the facility which is the result of the Program in
accordance with the Standards or any portion of the facility which results from
the Program have been installed improperly or fails to operate as intended or as
represented or warranted by the manufacturer, vendor or supplier thereof, PCT
will assist the Client in fixing, repairing and resolving such defective item.
 
K.           Any references in the Report to PCT joint venture contributions
and/or offsets to be provided by PCT (which reduced the total cost of Services
to be paid by Client) are excluded from this Agreement, are inapplicable and of
no force and effect in connection with any aspect of this Agreement.
 
Section 4.  Confidential Information.
 
A.           The parties have entered into the Confidentiality Agreement which
governs the handling of confidential information between the parties.
 
B.           Notwithstanding the terms of the Confidentiality Agreement, neither
party will disclose confidential information pertaining to the Program unless
such disclosure: (a) is to an Affiliate of such party who is under a similar
obligation to keep such confidential information confidential; or (b) is or
becomes publicly available through no fault of such disclosing party; or (c) is
required by law, rule, regulation, order, decision, decree, subpoena or other
legal process to be disclosed.
 
C.           If, due to the request of Client and for the sole benefit of
Client, PCT becomes obligated to provide testimony or records regarding any
aspects of the Program in any legal or administrative proceeding arising other
than from (x) PCT’s negligence or willful misconduct or material breach of this
Agreement or (y) from PCT’s provision of records to relevant People’s Republic
of China  authorities to allow PCT to provide services under this Agreement,
then Client shall reimburse PCT all of PCT’s out of pocket costs and expenses
related thereto plus an hourly fee for PCT’s employees or representatives equal
to the then internal fully burdened costs to PCT of such employee or
representative.
 
D.           Except as expressly provided in Sections 4(B) and 4(C) above,
notwithstanding anything contained in the Confidentiality Agreement, nothing
shall prohibit either party from summarizing the terms of this Agreement, or
from filing this Agreement as an exhibit, in documents such party is required to
file with any government agency, including, but not limited to, the Securities
and Exchange Commission; provided that such disclosure shall be only to the
extent required to comply with Applicable Laws, and provided further that the
party proposing to make such disclosure shall provide a copy of the proposed
disclosure to the other party at least five (5) days in advance of such
disclosure.  It is understood and agreed that NeoStem will file this Agreement
with the United States Securities and Exchange Commission, provided, further,
that NeoStem will use good faith efforts to exclude from such disclosure the
amount of fees received by PCT for Services under such Agreement.

 
8

--------------------------------------------------------------------------------

 
 
E.           Except as otherwise set forth in this Section 4, to the extent that
there is any discrepancy between this Agreement and the Confidentiality
Agreement, the parties agree that the provisions contained in the
Confidentiality Agreement shall prevail.
 
Section 5.  Relationship of Parties.
 
A.         This Agreement does not create an employer-employee relationship
between Client and PCT.  PCT shall not hold itself out as an agent or
representative of Client except as provided in Section 5(B) below.  PCT shall
perform the Program as an independent contractor of Client and shall have
complete and exclusive control over its equipment, employees and
agents.  Nothing in this Agreement shall constitute PCT, or anyone furnished or
used by PCT in the performance of the Services, as employee, joint venturer,
partner, or servant of the Client.
 
B.           The Client hereby authorizes PCT to execute as NeoStem China’s
attorney-in-fact, only the following documents: (i) purchase orders and
agreements for items set forth in Attachment F consistent with the terms of this
Agreement and (ii) permit applications and contracts with Third Parties to
provide or perform Services relating to the Program.  If PCT executes an
agreement as attorney-in-fact as provided herein: (a) PCT shall be fully
responsible for assuring that the provider of such goods or services complies
with such agreement at the Phase 1 Premises and PCT will be fully liable for
work performed, (b) PCT, provided, it has received the necessary payments from
Client in immediately available funds, shall make all payments to the Third
Party contemplated by any such contract and (c) provided, Client has performed
its obligations under this Agreement, including making payments as required by
this Agreement, PCT shall fully indemnify, defend and hold Client harmless for a
period not to exceed forty five (45) days following the expiration of the
Support Services Period from and against any obligations to such Third Party
excluding any that arise out of Clients negligence or misconduct.  The providers
of all services and goods in connection with the Program will be instructed to
bill PCT, on behalf of the Client, for the payment of services and goods and not
the Client and will agree to look only to PCT for payment.
 
Section 6.  Representations, Warranties and Covenants.
 
A.           General Representations, Warranties and Covenants.  Each party
represents warrants and covenants to the other that it has the necessary right
and authority to enter into this Agreement and all Program Amendment Orders and
Change Orders, subject to NeoStem obtaining board of director approval prior to
the Start Date.  Neither party makes any representation or warranty to the other
except as specified in this Agreement.
 
B.           Representations, Warranties and Covenants of PCT.
 
i)   PCT and its employees, agents, sub-contractors and representatives
providing the Services hereunder shall have the expertise in the relevant
subject matter to perform the Services, and shall perform their obligations
under this Agreement in a professional and workmanlike manner with due care.

 
9

--------------------------------------------------------------------------------

 
 
ii)  PCT shall, on behalf of NeoStem China as required, and at Client’s cost
obtain and maintain all necessary permits and authorizations as required under
this Agreement and Applicable Laws with respect to the Services.
 
iii)  PCT’s execution and performance of this Agreement (including, but not
limited to, the provision of the Services), comply with all Applicable Laws, and
PCT is not required to obtain any authorizations, permits, or licenses (if the
effect of such failure actually impairs its ability to perform under this
Agreement).Attachments F and G represent cost estimates and estimated time
durations for the completion of the Program which PCT has determined are
commercially reasonable for the Program.
 
iv) PCT will cause all Services to be performed by Third Party providers in
accordance with commercial standards applicable at the time the work is
performed.  PCT shall provide for the supervision of the Services using its best
skill, judgment and attention.  PCT shall be solely responsible for all
construction means, methods, techniques, sequences and procedures within the
scope Services.
 
v)  PCT agrees that it shall cause to be performed the following services in
connection with the construction and installation of the Phase 1 Premises in
accordance with this Agreement:
 
 
(1)
establish procedures for the orderly and expeditious performance of the Services
in accordance with the terms of this Agreement and establish procedures for
administration of trade contracts; and maintain coordination among trade
contractors;

 
 
(2)
prepare Phase 1 Premises site organization and lines of authority in order to
carry out the Services on a coordinated basis;

 
 
(3)
organize staff and assign personnel to various areas to provide a positive an
efficient means by which the Services may be controlled, coordinated and
expedited;

 
 
(4)
conduct necessary job and coordination meetings, which coordination meetings
shall be held as reasonably required by the Client;

 
 
(5)
submit to Client as requested by the Client (but not more than one (1) time each
month), a “Job Progress Report” which shall describe the following: (i) the
financial condition of the Services, material Program modifications, anticipated
cost and change order summary; (ii) construction status with projected critical
dates compared with original milestone dates, status of job progress to date,
current work activity, and projected work activity for the following month;

 
 
(6)
provide to Client, as reasonably requested by Client, oral updates as to the
status of the Program to date and other matters similar to those set forth in
Section 6(B)(vi)(5) above;


 
10

--------------------------------------------------------------------------------

 
 
 
(7)
establish and coordinate with Client a system for processing, expediting and
administering contracts and agreements for the purchase of materials, supplies
and equipment as required by the Agreement.  Manage the procurement and delivery
of critical materials to the Phase 1 Premises and coordinate the deliveries with
the progress of the work;

 
 
(8)
inspect, manage and coordinate the work of all Third Party contractors, enforce
the terms of their respective contracts and agreements and enforce discipline
and good order among all Third Party contractors in an effort to see that the
Services are performed in accordance with the terms of such contracts and
agreements, recognized trade standards, the Standards and Applicable Laws and
endeavor to guard Client against any delays, increased costs and defects and
deficiencies in the work provided;

 
 
(9)
use reasonable efforts to resolve disputes between Third Party contractors
relative to the performance of their work or the furnishing of materials,
supplies or equipment in connection with the Services;

 
 
(10)
maintain the Phase 1 Premises in a safe and orderly fashion;

 
 
(11)
enforce the implementation of necessary safety, health and environmental
protection measures during the performance of the Services at the Phase 1
Premises;

 
 
(12)
provide the Client with the Program consistent with the Standards on a “turn
key” basis;

 
 
(13)
provide the Support Services during the Support Services Period;

 
 
(14)
provide during the Support Services Period, updated operating procedure and
additional training (beyond that contemplated in Attachment B) for Client’s
personnel, repairs and maintenance; and

 
 
(15)
take such other actions as PCT determines in its sole discretion in order to
provide and perform the Services hereunder.

 
vi)  The Program will meet the specifications set out in this Agreement and the
attachments, Program Amendment Orders and Change Orders, if any.
 
vii)  In performing any of its work or carrying out its obligations under this
Agreement, PCT (1) shall not knowingly infringe upon any United States or
foreign copyright, patent, trademark, trade secret or other proprietary right,
or misappropriate any trade secret of any Third Party and (2) has neither
assigned nor otherwise entered into any agreement by which it purports to assign
or transfer any right, title or interest to any technology or intellectual
property right that would conflict with its obligations under this Agreement.

 
11

--------------------------------------------------------------------------------

 
C.           Representations and Warranties of Client.
 
i)      Client will fully cooperate with PCT in connection with PCT’s
performance of the Services provided in this Agreement, including, but not
limited to, assuring PCT and its agents, with commercially reasonable access to
the Site, the Premises and the Phase 1 Premises at all commercially reasonable
time periods.
 
ii)     Client shall fully cooperate with PCT (but at PCT’s cost) and assist PCT
in obtaining and maintaining all necessary permits and authorizations
(including, but not limited to, building, construction, development, regulatory,
environmental and waste control permits and licenses) as PCT determines is
reasonably required, either by the Tenant, Landlord and/or all Applicable Laws
with respect to the construction and installation at the Phase 1 Premises in
accordance with this Agreement.
 
iii)    The Leases are or will be in full force and effect and Tenant’s and
Landlord’s consent and approval for the Services to be performed by PCT will
have been obtained prior to the Start Date.
 
iv)    Client agrees that it will not, and will not permit the Tenant, to amend,
modify or terminate (a “Lease Modification”) any one or more of the documents
consisting of the Leases in any way which would impair or affect PCT’s
performance of the Services, without providing at least ten (10) days Written
Notice of such proposed Lease Modification to PCT.
 
v)     Client understands and agrees that, PCT has been authorized by NeoStem
China to execute various contract(s) on behalf of NeoStem China with local Third
Party providers in order to perform Services at the Phase 1 Premises.  NeoStem
China represents and warrants that it is a registered company under the
Applicable Laws of the People’s Republic of China and has the power and
authority to enter into any such contracts which will enable PCT to perform
and/or have performed such Services.  In order to enable PCT to perform such
construction services at the Phase 1 Premises, NeoStem and NeoStem China will
fully cooperate, and will cause the Tenant to fully cooperate, with
PCT.  NeoStem China will execute any construction contract which is in form and
substance consistent with this Agreement and acceptable to both PCT and the
Client.  Failure to cooperate and execute such contract(s) as presented by PCT
to NeoStem China will not relieve Client from its Section 3(A)(1) payment
obligations but will extend the estimated time frame for performance of Services
pursuant to the Agreement for the period of time that is required for NeoStem
China to be registered in order to comply with Applicable Laws in the People’s
Republic of China and/or the execution of such agreements.  Client shall be
given adequate time to review any construction contract.
 
D.           Disclaimer of warranties.  As to those items which are provided
pursuant to the “Total Laboratory & CER Equipment” component set forth in
Attachment F and purchase orders relating to the equipment and furnishings at
the Phase 1 Premises and which were selected solely by the Client, PCT does not
make any warranty with respect to such items and PCT specifically disclaims, as
to such items only, all express or implied representations or warranties,
including any warranty of merchantability, fitness for any particular purpose or
non-infringement, or any implied warranty arising from course of performance,
course of dealing or usage of trade.

 
12

--------------------------------------------------------------------------------

 

Section 7.  Duration, Default; Lease Modification; Termination; Reconciliation.
 
A.           Except for the obligations described in Sections 4, 8, 14(H), 14(I)
and 14(J), which shall survive termination of this Agreement, this Agreement
shall be in effect for the period set forth in Attachment G commencing on the
Effective Date, except that the Services shall commence on the Start Date and
the estimated term for Services, including the Support Service during the
initial Support Services Period is ten (10) months.
 
B.           Subject to Section 13 of this Agreement, if PCT is in default of a
material obligation under this Agreement and PCT fails to cure such default
within thirty (30) days of PCT’s receipt of Written Notice of such default, then
this Agreement shall, at Client's option, terminate upon delivery to PCT of a
Written Notice of termination of this Agreement.  PCT shall comply with such
Written Notice of Termination and use commercially reasonable efforts to turn
over to Client the benefits of all purchases made on Client’s behalf and work
performed for Client, turn over to Client all files, work papers, diagrams,
purchase orders and other materials related to the Program and otherwise act to
reduce completion cost to the Client and cause there to be a smooth transition
to any successor contractor.
 
C.           Subject to Section 13 of this Agreement, if Client is in default of
a material obligation under this Agreement and Client fails to cure such default
within thirty (30) days of Client’s receipt of Written Notice of such default,
then this Agreement shall, at PCT’s option, terminate upon delivery to the
Client of a Written Notice of Termination of this Agreement.
 
D.           (i) Client, at its option, may terminate this Agreement without
cause upon providing no less than sixty (60) days Written Notice to PCT of
Client’s intent to terminate the Agreement with the Termination to occur on the
last day of the month following the expiration of the sixty (60) day period.(ii)
Client, at its option, and in its sole unfettered discretion, at any time prior
to the Start Date, for any or no reason, may terminate this Agreement upon
Written Notice to PCT of Client’s intent to terminate the Agreement, without any
liability whatsoever, whereupon this Agreement shall be void ab initio.  A
termination of this Agreement pursuant to this Section 7(D)(ii) shall be
effective on the date of PCT’s receipt of such Written Notice.  PCT agrees that
no payments payable to PCT will be due until a Start Date.  Notwithstanding this
paragraph, PCT shall remain bound under this Agreement as of the Effective Date.
 
E.           In the event PCT receives a Written Notice from the Client
regarding a proposed Lease Modification and then determines that such Lease
Modification will have an effect on PCT’s Services, PCT shall provide Client
with Written Notice of such affect and any costs/ time period effects and other
concerns and issues within fifteen (15) days of PCT’s receipt of the Written
Notice regarding the proposed Lease Modification.  The parties will thereafter,
in good faith, negotiate and execute a Program Amendment Order reflecting the
concerns/issues and other matters raised by PCT regarding the proposed Lease
Modification.  In the event, a Program Amendment Order cannot be negotiated and
executed by the parties and the Client executes a Lease Modification which PCT
reasonably determines impairs or affects PCT’s performance of the Services then
PCT shall have the right to terminate this Agreement upon Written Notice to the
Client, which termination shall be deemed to be a termination by the Client,
without cause pursuant to Section 7(D) of this Agreement and the balance of the
terms and provisions of this Section 7 shall be applicable.

 
13

--------------------------------------------------------------------------------

 

F.           Upon termination of this Agreement after the Start Date, Client
shall pay for the Services performed and any Section 3(C) costs and expenses
incurred by PCT for which PCT is obligated to pay provided any such PCT
obligation to pay arose prior to the PCT’s receipt of Written Notice of
Termination.  Additionally, unless PCT has materially breached this Agreement,
Client shall pay for any costs, expenses and pass through costs and expenses,
subject to the terms of this Agreement, which PCT is obligated to pay after the
termination of this Agreement.
 
G.           With reference to Attachment F, provided Client (1) has paid PCT
all amounts due PCT pursuant to this Agreement and (2) is not in breach of this
Agreement, in the event Client, as required by the Section 3(A) or 3(A1) payment
schedule,  has paid for “Total Phase 1 Design and Construction Costs” and/or
“Total Laboratory & CER Equipment” costs in excess of the amounts PCT has an
obligation to pay, then on the date of Termination of the Agreement, PCT will
reimburse to Client such excess amount (the “Uncommitted Amount”).  PCT may
offset its payment of the Uncommitted Amount against the balance of any amounts
due and owing to PCT.
 
H.           This Agreement may be automatically and immediately terminated by
either party, upon providing Written Notice to the other party of the
termination of this Agreement, if the other party has a liquidator, receiver,
manager, receiver or administrator appointed or is unable to pay debts.
 
I.            Notwithstanding anything herein to the contrary, UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY BE ENTITLED TO INCIDENTAL, INDIRECT,
CONSEQUENTIAL OR SPECIAL DAMAGES ARISING IN CONNECTION WITH THE DEFAULT OR
BREACH OF ANY OBLIGATION OF THE OTHER PARTY UNDER THIS AGREEMENT, THE SERVICES
OR ANY DOCUMENTS OR ATTACHMENTS RELATED THERETO.
 
Section 8.  Indemnification and Limitation of Liability.
 
A.           Client shall indemnity, defend, and hold harmless PCT and PCT’s
agents, servants, directors, officers, managers, members and employees
(collectively, “PCT’s Agents”) from and against any and all claims, damages,
losses, expenses, and liabilities of any nature whatsoever, including reasonable
attorney’s fees and disbursements (collectively, “Claims”) incurred, caused,
based upon, arising out of or resulting from any negligent acts or willful
omissions of Client and/or Client’s agents, servants, directors, officers and
employees (collectively, “Client’s Agents”), including, but not limited to,
Client’s or Client’s Agents’ violation or failure to perform, or
misrepresentation with respect to, any of the terms, covenants or conditions of
this Agreement, except, in each instance, to the extent incurred, caused or
occasioned by, in connection with or arising out of the acts or omissions of PCT
and/or PCT’s Agents including, but not limited to, PCT’s violation or failure to
perform, or misrepresentation with respect to, any of the terms, covenants or
conditions of this Agreement.  In the event that a Claim arises in whole or in
part from PCT’s and/or PCT’s Agents’ negligence, gross negligence or intentional
misconduct or inaction, then the amount of the Claim that Client shall indemnify
PCT or, if applicable, PCT’s Agents pursuant to this Section 8(A) shall be
reduced by an amount in proportion to the percentage of PCT’s and/or PCT’s
Agents’ responsibilities for such Claim as determined by a court of competent
jurisdiction in a final and non-appealable decision or in a binding settlement
between the parties.

 
14

--------------------------------------------------------------------------------

 

B.           PCT shall indemnify and hold harmless Client and Client’s Agents
from and against all Claims, arising out of or in connection with any personal
injury, sickness or death or damage or injury to, loss of or destruction of
property (including tools, equipment, plant and the buildings at the Phase 1
Premises and excluding costs to the extent such costs are covered by Client’s
insurance), to the extent such Claim is caused in whole or in part by any
negligent act or willful omission of PCT, the Third Party contractors retained
directly or indirectly by PCT, or anyone for whose acts PCT or its Third Party
contractors may be liable, except, in each instance, to the extent incurred,
caused or occasioned by, in connection with or arising out of the acts or
omissions of Client and/or Client’s Agents including, but not limited to,
Client’s violation or failure to perform, or misrepresentation with respect to,
any of the terms, covenants or conditions of this Agreement.  In the event that
a Claim arises in whole or in part from Client’s and/or Client’s Agents’
negligence, gross negligence or intentional misconduct or inaction, then the
amount of the Claim that PCT shall indemnify Client or, if applicable, Client’s
Agents pursuant to this Section 8(B) shall be reduced by an amount in proportion
to the percentage of Client’s and/or Client’s Agents’ responsibilities for such
Claim as determined by a court of competent jurisdiction in a final and
non-appealable decision or in a binding settlement between the parties.
 
C.           Upon receipt of Written Notice of any Claim which may give rise to
a right of indemnity, the party seeking indemnification (the “Indemnified
Party”) shall give Written Notice thereof to the other party, (the “Indemnifying
Party”) with a Claim for indemnity.  Such Claim for indemnity shall indicate the
nature of the Claim and the basis therefore.  Promptly after a claim is made for
which the Indemnified Party seeks indemnity, the Indemnified Party shall permit
the Indemnifying Party, at its option and expense, to assume the complete
defense of such Claim, provided that; (i) the Indemnified Party will have the
right to participate in the defense of any such Claim at its own cost and
expense; (ii) the Indemnifying Party will conduct the defense of any such Claim
with due regard for the business interests and potential related liabilities of
the Indemnified Party; and (iii) the Indemnifying Party will, prior to making
any settlement, notify the Indemnified Party, in writing, of such settlement
offer and subsequently consult with the Indemnified Party as to the terms of
such settlement.  The Indemnified Party shall have the right, at its election,
to release and hold harmless the Indemnifying Party from its obligations
hereunder with respect to such Claim and assume the complete defense of the same
in return for payment by the Indemnifying Party to the Indemnified Party of the
amount of the Indemnifying Party's settlement offer.  The Indemnifying Party
will not, in defense of any such Claim, except with the consent of the
Indemnified Party, consent to the entry of any judgment or enter into any
settlement which does not include, as an unconditional term thereof, the giving
by the claimant or plaintiff to the Indemnified Party of a release from all
liability in respect thereof.  After notice to the Indemnified Party of the
Indemnifying Party's election to assume the defense of such Claim, the
Indemnifying Party shall only be liable to the Indemnified Party for such legal
or other reasonable expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof at the request of the Indemnifying
Party.  As to those Claims with respect to which the Indemnifying Party does not
elect to assume control of the defense, the Indemnified Party will have the sole
and exclusive right to settle or otherwise dispose of any of the same without
the consent of the Indemnifying Party.

 
15

--------------------------------------------------------------------------------

 

D.           The obligations set forth in this Section 8 shall survive for a
period ending forty five (45) days following the expiration of the Support
Services Period.
 
Section 9.  Prospective Events.
 
A.           For purposes of this Section 9, the following terms shall have the
meanings given to them as set forth below:
 
“Prospective Illegality” means any foreign, state or federal statute or common
law, or foreign, state or federal administrative agency rule, guidance or
directive now existing or enacted or promulgated or re-interpreted after the
Effective Date of this Agreement that is interpreted by judicial decision, a
Regulatory Agency or legal counsel (in the case of legal counsel pursuant to a
legal opinion reasonably acceptable to the receiving party from legal counsel
reasonably acceptable to the receiving party and addressed to such receiving
party) in such manner as to result in the conclusion that any act or service
required of PCT or Client under this Agreement is in violation of such law,
rule, guidance or directive.
 
“Prospective Cost Increase” means either the (a) occurrence of an event outside
the control of PCT, including, without limitation, any Force Majeure event or
(b) the enactment of a foreign, state or federal statute, common law, foreign,
state or federal administrative agency rule, guidance or directive or amendment
thereof, in any case, after the Effective Date of this Agreement and not
contemplated before the Effective Date as to which compliance by PCT with the
terms and provisions of this Agreement imposes an unanticipated financial burden
upon PCT.
 
B.           Effect of a Prospective Illegality.  In the event of a Prospective
Illegality, Client and PCT shall promptly negotiate in good faith a Program
Amendment Order to this Agreement as necessary to address such Prospective
Illegality.  Pending agreement on the appropriate amendment, either Client or
PCT, on fourteen (14) days Written Notice to the other’s Point of Contact, may
cease to perform a questioned act; provided, however, that this Agreement will
nevertheless be performed by both Client and PCT to the extent possible.
 
C.           Effect of a Prospective Cost Increase.  In the event of a
Prospective Cost Increase, Client and PCT shall negotiate in good faith a
Program Amendment Order to the payment terms of this Agreement to address such
cost increase.  To the maximum extent possible, any such Program Amendment Order
agreed to pursuant to this Section 9 shall preserve the primary benefits sought
to be achieved by this Agreement and the underlying economic and financial
arrangements between the parties.  If Client and PCT agree that the primary
benefits sought to be achieved by this Agreement cannot be achieved through an
appropriate Program Amendment Order, then this Agreement, unless an earlier date
is agreed to by both parties, will be automatically terminated thirty (30) days
after Written Notice by either party to the Point of Contract of the other party
referring to this Section 9 as the basis of the Termination of this
Agreement.  A termination of this Agreement pursuant to this Section 9(C) shall
be deemed a termination by the Client without cause pursuant to Section 7(D) of
this Agreement and the balance of the terms and provisions of Section 7 shall be
applicable.

 
16

--------------------------------------------------------------------------------

 

Section 10.  Materials and Equipment; Change Orders.
 
A.           As the work at the Phase 1 Premises progresses, title to each item
of material or equipment shall vest in NeoStem China upon the incorporation of
such item into the Phase 1 Premises.  Each such item shall then become the sole
property of NeoStem China.
 
B.           After the Start Date, PCT shall, on behalf of the Client, be
entitled to arrange for the pre-purchase of certain Services relating to
materials and equipment to be incorporated and/or installed at the Phase 1
Premises in order to perform the Services herein without the prior written
approval of the Client provided that such items satisfy the specifications
provided to PCT by the Client.  All materials and equipment pre-purchased as
aforesaid shall be stored at the Phase 1 Premises or at such off- storage
locations as shall have been approved in writing in each instance by Client or
the Project Director.  Insurance premiums, storage costs and other reasonable
expenses incurred by reason of such offsite storage shall be included in Section
3(C) costs.
 
C.           A written change order (“Change Order”) or Program Amendment Order
shall be the instrument required to authorize any change in the Services which
would result in (i) a change in the basic character, design intent or scope of
the Program, which PCT represents as having served as the basis of the Section
3(A) payments, (ii) a deviation from design standards established for the
Program or any part thereof, which PCT represents as having served as the basis
of the Section 3(A) payments, (iii) an extension of the estimated completion
dates as provided in Attachment B and Attachment G for which PCT is entitled to
an extension of time under this Agreement or (iv) other circumstances for which
the Section 3(A) payments need to be increased or decreased to the extent
expressly provided for in this Agreement.
 
D.           Client, without invalidating or abandoning this Agreement, may at
any time require changes in the Services consisting of additions, deletions or
other revisions.  All such required changes in the Services shall be requested
in writing by Client (a “Request for Proposal”); shall be submitted to the
Project Director and PCT; and, in order to be deemed part of, or deleted from,
the Services and authorized by Client, shall be executed in the manner set forth
below.
 
i)      Within seven (7) days or if not practicable within a reasonable amount
of time from Project Director’s and PCT receipt of a Request for Proposal,
Project Director shall prepare and furnish to Client and PCT a signed statement
(“Change Proposal”), in a form satisfactory to Client and PCT, setting forth in
detail, with suitable breakdowns by trades and work classifications, and using
the “unit price” and/or other costing method acceptable to Client, Project
Supervisors’ estimate of (x) the cost, or savings, of the change reflected in
the Request for Proposal, which cost shall be at the best price obtainable for,
shall reflect the most economical manner of affecting, such change and include a
mark-up charged by the Project Director in connection with the services to be
provided in the Change Proposal, (y) the resulting increase or decrease in the
cost of the Services, and (z) the changes in the Services or the schedule for
completion of Services set forth in Attachment B and Attachment G which would
result from implementation of the Request for Proposal.

 
17

--------------------------------------------------------------------------------

 

ii)     If Client approves the Change Proposal, Client shall issue to PCT a
written Change Order signed by Client and the various dates of completion of the
Services, any changes to Section 3(A) payments and other applicable changes, as
the case may be, shall be adjusted if required in accordance with the terms of
such Change Order.  All other terms and conditions of this Agreement shall
remain in full force and effect.
 
E.           The Client, at its option, and notwithstanding Attachment F,
Attachment G and the payment terms set forth in Section 3(A) and 3(A)(1) may
request that the parties execute a Program Amendment Order providing for
additional freezer storage capacity and a liquid nitrogen system at the
Premises, which Program Amendment would provide for the terms, costs and time
frame for such additional services.
 
Section 11.  Management of Services; Completion of Services; On Site Meetings;
Support Services.
 
A.           The Project Director will oversee the successful and timely
completion of the Services and be in direct charge of the administration of the
Services, including all matters concerning the schedule of Services, budget and
timelines associated with the Program as well as the procurement of equipment to
be installed at the Phase 1 Premises in accordance with the Report, Attachment
B, Attachment F and Attachment G.  Project Director will supervise performance
of the Services; and arrange for the supervision of the construction and
installation activities at the Phase 1 Premises.
 
B.           Whenever this Agreement requires or permits the approval or consent
of either Client, such approval or consent shall be deemed given only if
furnished by the Client Point of Contract, in writing with the consent of one
Client being automatically deemed to be the consent of the other Client.  Any
such approval or consent given by such person shall be binding on NeoStem China
and NeoStem, as applicable, unless and until PCT has received Written Notice
from NeoStem China or NeoStem, as applicable, of the designation or appointment
of a successor to the foregoing.

 
18

--------------------------------------------------------------------------------

 

C.           The Services (excluding the Support Services) shall be performed
within the estimated time frame provided in Attachment G.  Within such time
frame Client shall receive satisfactory evidence, that: (i) all Services
(excluding the Support Services), including all items set forth on any punch
lists, have been fully and satisfactorily completed in a good and workmanlike
manner, in conformance with this Agreement and in compliance with Applicable
Laws having jurisdiction over the Phase 1 Premises; (ii) all final certificates
of occupancy, certificates of approval and certificates of inspection and other
applicable regulatory approvals, as applicable, relating to the construction,
installation and contemplated uses at the Phase 1 Premises; (iii) PCT has
certified that subject to Client’s hiring sufficient numbers of qualified and
experienced staff, including Key Personnel to operate and maintain the facility
which is the result of the Program, the facility and if the Client operates the
facility in accordance with the Standards and the various standard operating
procedures and protocols provided by PCT in connection with the Services, the
facility is a fully functioning and operational GMP compliant facility; .and
(iv) all required receipts, releases of liens, warranties and any other
documents required under this Agreement or the Third Party contracts.  PCT shall
notify Client promptly if the Services (excluding the Support Services), or any
portion thereof, will not be completed within the estimated time provided in
Attachment G, provided however that rather than the estimated time of October
through April as set forth therein, the estimated time period shall be a period
of seven (7) months commencing on the Start Date and ending on the last day of
the seventh month.  If PCT so notifies Client, PCT shall take appropriate action
to improve the progress of the Services at the Phase 1 Premises and shall, if
requested by Client, submit operational plans to demonstrate the manner in which
the lost time may be regained if possible.  Such actions shall not result in an
increase in the Section 3(A) payments unless otherwise reflected in a Program
Amendment Order or Change Order.  On or before the completion of the Services
(excluding the Support Services), PCT shall cause the Phase 1 Premises to be
cleared of all debris, construction materials, rubbish, rubble, discarded
equipment and spillage of solid or liquid waste at the Phase 1 Premises and
shall remove all tools, construction equipment, machinery and surplus materials
therefrom.  Prior to completion of the Services (excluding the Support Services)
at the Phase 1 Premises, Client shall not have the right to use or occupy all or
any portion of the Phase 1 Premises.  Upon Client’s use or occupancy of the
Phase 1 Premises after its receipt of the items set forth in the second sentence
of this Section 11(C), such use or occupancy shall constitute acceptance by
Client of the Services (excluding the Support Services) performed and of the
space, systems, materials and equipment incorporated in the Phase 1
Premises.  Notwithstanding the preceding sentence, for during the period ending
forty five day following the expiration of the Support Services Period, PCT
shall remedy any items that fail to operate and/or perform as intended or in
accordance with the Standards in good working order.  Meetings, at Client’s
additional cost and expense, may be held on site at the Phase 1 Premises or
elsewhere as required by the Program and/or as requested by any party and the
mutual agreement of the parties.  Such meetings will review the progress of the
Program, including issues arising out of, and the follow-up with regard to,
actions, investigations and deviations.
 
D.           On the date PCT delivers to the Client all of the items described
in the second sentence of Section 11(C) the Support Services Period shall
commence.  PCT shall notify the Client of its reasonable determination that the
items described in second sentence of Section 11(C) have been satisfactorily
delivered to the Client and the date that the Support Services Period commences.
 
 
(i)
In consideration of PCT providing the Support Services during the Support
Services Period, Client shall pay, [*] for each thirty (30) day period during
the Support Services Period, in advance, for Support Services.

 
 
(ii)
In connection with any Support Services, Client will reimburse PCT, and PCT will
separately invoice Client, for PCT’s out of pocket and pass through costs and
expenses associated with such Support Services, including but not limited to
Program related travel, accommodation and meal costs incurred by PCT and its
agents and contractors and other Persons retained by PCT to provide Support
Services as reasonably determined by PCT, with such travel related costs and
expenses to be at the business class level.


 
19

--------------------------------------------------------------------------------

 

 
(iii)
Reimbursable costs relating to Support Services are not subject to the $100,000
cap set forth in Section 3(C) of the Agreement, provided, further, that the
costs and expenses referred to in subclause (ii) immediately above will be
reimbursed in an amount not to exceed $50,000.

 
 
(iv)
In connection with the Program related travel, accommodation and meal costs
described in this Section 11(D), prior to such trips and related costs and
expenses being incurred, PCT will contact NeoStem (either verbally or in
writing) and obtain NeoStem’s consent, in writing, to the proposed trip(s) to be
made by PCT or any of PCT’s agents and contractors and other Persons retained by
PCT to provide the Support Services which consent will not be unreasonably
withheld or delayed.

 
 
(v)
PCT shall invoice the Client for the Support Services which invoice shall be
paid as provided in Section 3 of this Agreement.

 
 
(vi)
At NeoStem’s option, on no less than thirty (30) days prior to the expiration of
the initial Support Services Period, NeoStem may provide the PCT Contact Person
with Written Notice that the Support Services Period is to be extended for an
additional ninety (90) day period following the date the initial Support
Services Period was to expire.  Such Written Notice of the election to extend
the Support Services Period shall be accompanied by an amount equal to [*] which
will be applied to Client’s payment of the first thirty (30) day period of the
extended Support Services Agreement.

 
Section 12.  Insurance.
 
A.           At all times during the period of this Agreement, Client shall
purchase and maintain property insurance for all Services performed at the Phase
1 Premises to the full insurable value thereof with limits no less than Three
Million Dollars ($3,000,000).  This insurance shall include the interest of
Client, PCT and Third Party contractors performing Services and shall insure
against fire and other perils and shall include “all risks” insurance for
physical loss or damage including, without duplication of coverage, theft,
vandalism, and malicious mischief.
 
B.           PCT shall maintain and cause Third Party contractors performing
Services at the Phase 1 Premises to purchase and maintain a commercial general
liability insurance policy.  All such policies of PCT and any general contractor
shall be with insurers approved by Client, which approval shall not be
unreasonably withheld.  The policy shall be written on an occurrence basis (as
distinguished from a “claims made” basis and without so called “sunset” clauses
or similar claims reporting restrictions) for a combined single limit for bodily
injury and property damage of not less than $1,000,000 per occurrence and
$2,000,000 in the annual aggregate.

 
20

--------------------------------------------------------------------------------

 

C.           Each party (and each general contractor hired by PCT) shall furnish
to the other a certificate of such insurance evidencing the required policies of
insurance set forth above, which certificate shall provide that no such policy
shall be materially altered, amended or cancelled without providing the other
party with at least thirty (30) calendar days prior Written Notice of such
change and be in form and substance (including deductible amounts) reasonably
satisfactory to such other party.  Each such policy shall also name the other
party as an additional insured.  Upon request of Client, PCT shall certify to
Client that it has reviewed the adequacy of the insurance of each contractor or
person providing services at the Premises and found such insurance to be
satisfactory both as to carrier and amount.  Each policy obtained by PCT and any
general contractor at the Premises shall also name Client as additional insured
on a primary and non-contributory basis.
 
D.           Each party hereby waives any and all rights it may have against the
other and its respective subcontractors, agents, officers, directors, members
and employees for damages caused by fire or other causes of loss to the extent
covered by insurance required to be provided under this Agreement (the “Amount
of Coverage”) except such rights it may have to proceeds of such insurance held
by it as a fiduciary.  Each party shall require of its sub-subcontractors,
agents, directors, officers, members and employees, by appropriate agreements,
written where legally required for validity, similar waivers in favor of the
other party and its respective subcontractors, agents, directors, officers and
employees.  The insurance policies shall provide such waivers of subrogation by
endorsement or otherwise.  A waiver of subrogation shall be effective up to the
Amount of Coverage as to a person or entity even though that person or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damaged.
 
E.           If the Premises or any equipment, furniture or other furnishings at
the Premises during the term of this Agreement is lost, stolen, damaged or
destroyed, in whole or in part, by fire, casualty or other malicious occurrence,
PCT shall give prompt notice thereof to Client.  Client shall file any claims
required in connection with any theft, fire or other casualty and shall keep PCT
informed as to the status thereof.  Sums paid to Client by any insurer, at
Client’s option, may be retained by Client, or applied to payments due PCT
pursuant to the Agreement or applied to restoration of the Program (or any part
thereof, as determined by Client). The parties will act so as not to permit any
condition to exist on the Premises that would wholly or partially invalidate any
insurance policy.
 
Section 13.  Force Majeure.
 
Either party shall be excused from performing its respective obligations under
this Agreement if its performance is delayed or prevented by Force Majeure,
provided that such performance shall be excused only to the extent of and during
such disability. Any time specified for completion of performance in the
Services falling due during or subsequent to the occurrence of any Force Majeure
event shall be automatically extended for a period of time to recover from such
disability.  PCT will promptly notify Client if, by reason of any Force Majeure
event PCT is unable to meet any such time for performance specified in the
Services.  If PCT is likely to be unable to perform for a period in excess of
ninety (90) days, then the parties agree to negotiate in good faith a mutually
satisfactory approach to resolve the delay resulting from this Force
Majeure.  If the parties cannot reach a mutually satisfactory approach within
such ninety (90) day period, then Client shall be entitled to terminate this
Agreement pursuant to Section 7 of this Agreement.

 
21

--------------------------------------------------------------------------------

 

Section 14.  Miscellaneous.
 
A.           Notice.  Any written notice required or permitted by this Agreement
shall be deemed to have been validly given if the same shall be a Written Notice
addressed to the proper party at the address provided at the outset of this
Agreement.  Written Notice shall be effective upon the date received.
 
B.           Assignments.  This Agreement may not be assigned in whole or in
part by PCT or either Client without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed, except any
party may assign this Agreement without the other parties’ written consent in
the event of a merger with, acquisition of or by, or the transfer of all of its
assets to, in each instance, a Third Party that is not an Affiliate of the
assigning party, provided, further, that such Third Party, in the reasonable
opinion of non-assigning parties, has the financial resources and financial
condition comparable to the assigning party’s as of the Start Date.  Any attempt
to assign this Agreement without such consent, where required, shall be void and
of no effect subject to the limitations on assignment herein.
 
C.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of Client and PCT, including,
but not limited to, any successor by merger and any purchaser of all or
substantially all of the assets of such party.
 
D.           Entire Agreement; Modifications; No Contributions Towards a Joint
Venture; Third Party Beneficiary.  This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior or contemporaneous negotiations, promises, covenants,
agreements or representations of every nature with respect thereto, all of which
have become merged and integrated into this Agreement.  No modification of this
Agreement shall be effective unless it is in writing and is signed by each
party.  For the avoidance of doubt, the Client and PCT acknowledge and agree
that all verbal and written agreements relating to fees paid by the Client and
any possible application of Client paid fees towards satisfaction of any NeoStem
funding or contribution to in any other arrangement or contract, including, but
not limited to the Agreement between NeoStem and PCT dated March 6, 2009 have no
further force and effect.

 
22

--------------------------------------------------------------------------------

 

E.           Governing Law; Jurisdiction.  This Agreement shall be governed by
the laws of the State of New York, without reference to choice or conflict of
law principles, otherwise applicable.  The parties consent and agree that any
legal action or proceeding against another party or any of their property with
respect to any matter arising under or relating to this Agreement may be brought
in any state or federal court located in the City and State of New York.  By
execution and delivery of this Agreement, PCT, NeoStem and NeoStem China each
submits to and accepts with regard to any such action or proceeding, for itself
and its property, the jurisdiction of the aforesaid courts.  The Client further
irrevocably consents to the service of process in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to the Client at its address set forth at the beginning of this
Agreement.  NeoStem China further hereby irrevocably appoints and designates
NeoStem as its duly authorized agent for service of legal process and NeoStem
China agrees that service of such process upon NeoStem shall constitute personal
service of such process upon NeoStem China (regardless of whether NeoStem
provides notice of such service of process to NeoStem China) and that service of
any summons and complaint and/or other process in any action may be made by
registered or certified mail directed to NeoStem, Client hereby waiving personal
service thereof.  Service of legal process will be complete on the date such
process is delivered to applicable party (or in the case of NeoStem China, to
NeoStem).  The foregoing, however, shall not limit any party’s rights to serve
process in any other manner permitted by law or to bring any legal action or
proceeding or to obtain execution of judgment in any other jurisdiction.  The
parties hereto expressly waive any rights either may have to contest the
jurisdiction, venue or authority of such court.  In the event the bringing of
any action, proceeding or suit by a party hereto against the other party hereto,
arising out of or relating to this Agreement, the party in whose favor the final
non-appealable judgment or award shall be entered shall be entitled to have and
recover from the other party the reasonable costs and expenses incurred in
connection therewith, including its reasonable attorney’s fees.
 
F.           Facsimile Signatures.  This Agreement may be executed by facsimile
signature and/or in counterparts, with each such facsimile signature being
deemed an original and both counterparts, when taken together, constituting one
instrument.
 
G.           WAIVER OF JURY TRIAL.  PCT AND CLIENT WAIVE ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT.  PCT AND CLIENT AND AGREE THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE
A JUDGE SITTING WITHOUT A JURY.
 
H.           No Circumvention.  Client expressly acknowledges and agrees that in
connection with previous agreements entered into with PCT relating in any manner
to the Premises and the Phase 1 Premises, the Report or other activities and
discussions relating to the Services and pursuant to this Agreement and the
Program, that PCT has or may disclose or introduce the Client to Third Party
providers of various services and supplies.  Such providers include but are not
limited to architects, engineers, environmental experts, etc., each such
provider being referred to in this Agreement as a “Covered Third Party”.  Unless
PCT materially breaches this Agreement, each Client agrees that for a period
ending three (3) years following the Effective Date it shall not directly or
indirectly contact, approach, engage in discussions, negotiate, contract or
enter into agreement or arrangement with any Covered Third Party or any of
Covered Third Party’s employees, officers, agents, suppliers, directors or
owners for the purpose of providing services or supplies of any kind to the
Client at the Site or for the benefit of the Premises without first obtaining
the prior written consent of PCT which consent shall not be unreasonably
withheld or delayed (the payment of a reasonable fee will not be considered
unreasonable).
 
I.            [*]  [Note:  Approximately one and one-half pages of text is
omitted.]
 
J.            Future Negotiations.  PCT and Client agree, while there is no
binding agreement to do so, that any Phase 2 Program may be effected as a Change
Order to this Agreement.

 
23

--------------------------------------------------------------------------------

 
 
NO FURTHER TEXT ON THIS PAGE – SIGNATURE PAGE FOLLOWS

 
24

--------------------------------------------------------------------------------

 
 
This Agreement has been executed, under seal, as of the Effective Date.
 
PROGENITOR CELL THERAPY, LLC
 
NEOSTEM, INC.
     
By: 
/s/ George S. Goldberger
 
By: 
 /s/ Robin L. Smith
Name: George S. Goldberger
 
Name:  Robin L. Smith
Title: Chief Business Officer
 
Title: Chief Executive Officer
         
NEOSTEM (CHINA), INC.
         
By: 
/s/ Peter Sun
   
Name:  Peter Sun
   
Title:


 

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
TERMS


 
The following terms shall have the following meanings:

 
AABB
 
The American Association of Blood Banks and any successor thereto.
     
Affiliate
 
With respect to any Person, another Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified.
     
Agreement
 
The Agreement dated the Effective Date between PCT and the Client including all
attachments thereto, as the Agreement and its attachments may be amended and
modified from time to time.
     
Applicable Laws
 
All laws, ordinances, rules, orders and regulations of any foreign, United
States, state, federal or local governmental or regulatory authority that
governs the Services or Program including, without limitation, the United
States  and the People’s Republic of China.
     
Change Order
 
Has the meaning set forth in Section 10(D) of the Agreement.
     
Claims
 
Has the meaning set forth in Section 8(A) of this Agreement.
     
Client
 
NeoStem and NeoStem China
     
Confidentiality Agreement
 
The Mutual Nondisclosure Agreement dated October ___, 2008 between NeoStem and
PCT attached hereto as Attachment E.
     
Control
 
The possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlled” has the
meaning correlative thereto.
     
Controlled Affiliates
 
A person or entity controlled by or under common control with PCT (including the
individual officers of PCT).  If another person or entity acquires control of
PCT after the Effective Date, so that more than 50% of the voting or equity
interests of PCT are no longer owned by the owners of PCT immediately prior to
that transaction or the board of directors of PCT is no longer controlled by the
same individuals who controlled the board prior to the transaction, then it is
understood that the obligations above shall only apply to PCT and its Controlled
Affiliates and not to the acquiring person or entity.

 

--------------------------------------------------------------------------------


 
Covered Third Party
 
Has the meaning set forth in Section 14(H) of this Agreement. 
     
Default Rate
 
Has the meaning set forth in Section 3(E) of the Agreement.
     
Effective Date
 
The date set forth at the beginning of the Agreement and defined therein as the
Effective Date.
     
FACT
 
The Foundation for the Accreditation of Cellular Therapy and any successor
thereto.
     
FDA
 
The United States Food and Drug Administration, or any successor agency thereto.
     
Force Majeure
 
Any cause beyond the reasonable control of the party in question which for the
avoidance of doubt and without prejudice to the generality of the foregoing
includes governmental actions, wars, riots, terrorism, civil commotions, fires,
floods, earthquakes, epidemics, pandemics, labor disputes (excluding labor
disputes involving the work force or any part thereof of the party in question),
embargoes, trade restrictions, restraints or delays affecting shipping or
carriers acts of God or nature, access restrictions or access refusals of PCT or
PCT’s Agents, to the People’s Republic of China not caused by any action or
omission of PCT or PCT’s Agents (whether or resulting from Project Director’s or
other PCT Agent’s revocation or refusal to have renewed such person’s visa or
other entry permit to the Republic of China), the Site, the Premises or the
Phase 1 Premises, the Landlord imposing restrictions restricting or refusing
access to the Site, Premises and/or Phase 1 Premises, stoppages for any reason
of the Services by any Regulatory Authority or Third Party not in privity,
directly or indirectly, with PCT, and prolonged losses of one or more utilities
to the Premises (with any period of two (2) or more days being deemed a
prolonged loss).
     
GMP
 
Current Good Manufacturing Practice regulations, as set forth in the United
States Code of Federal Regulations Title 21 (21 C.F.R. §§ 210 and 211) in effect
on the date of Termination of this Agreement.
     
GTP
 
Current Good Tissue Practice regulations, as set forth in the United States Code
of Federal Regulations Title 21 (21 C.F.R. § 1271 subpart 2) in effect on the
date of Termination of this Agreement.


 

--------------------------------------------------------------------------------

 
 
Guaranteed Maximum Price
 
A compensation structure for the design, construction, installation and/or
equipment costs provided by a Third Party pursuant to which services, equipment
and/or materials based upon actual costs incurred in connection with such
activity and/or procurement process, plus a fee-all component, subject to a
ceiling, above which a customer is not obligated to pay.
     
Initial Fee Month
 
Has the meaning set forth in Section 3(A)(1)(iii)(x) of this Agreement.
     
Key Personnel
 
Has the meaning set forth in Paragraph (H) of Attachment B of this Agreement.
     
Landlord
 
Has the meaning set forth in the WHEREAS clauses of this Agreement.
     
Lease Modification
 
Has the meaning set forth in Section 6(C) of this Agreement.
     
Leases
 
Collectively, the various leases and property management contracts entered into
or to be entered into by NeoStem China with the Tenant and by the Tenant with
the Landlord for the lease and operation of the Premises.
     
NeoStem
 
NeoStem, Inc.
     
NeoStem China
 
NeoStem (China), Inc.
     
PCT
 
Progenitor Cell Therapy, LLC.
     
PCT’s Agents
 
Has the meaning set forth in Section 8(A) of this Agreement.
     
Person
 
Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, governmental entity or
Regulatory  Authority or other entity.
     
Phase 1 Premises
 
Has the meaning set forth in the WHEREAS clauses of this Agreement.
     
Point of Contact
 
An individual who serves as a party’s point of contact for the other party, as
further detailed in Section 2 of the Agreement.
     
Premises
 
Has the meaning set forth in the WHEREAS clauses of this Agreement.


 

--------------------------------------------------------------------------------

 
 
Program
 
(1) The phase 1 development of the Phase 1 Premises which includes a clean room
for adult stem cell clinical trial processing and other stem cell collections
and which will have the processing capacity (but not the storage capacity) on an
annual basis, sufficient for at least 10,000 samples, research and development
laboratory space, collection and stem cell storage areas, and offices, together
with the furnishings and equipment selected by Client and PCT for the developed
areas (as described in the Report) and (2) the installation in the Phase 1
Premises of quality control systems consisting of materials management,
equipment maintenance and calibration, environmental monitoring and compliance
and adult stem cell processing and preservation, which comply with the Standards
in order to enable NeoStem China to perform the elements of the Program
described in (i) above, in each instance, as more particularly provided in the
Scope of Work/Services set forth in Attachment B of this Agreement.
     
Program Amendment Order
 
A document detailing changes to the Program, which has been agreed to and signed
by the parties to this Agreement and is in the form attached to and made a part
of the Agreement as Attachment C to this Agreement.
     
Project Director
 
George S. Goldberger or such other Person that PCT designates, in writing, to
the Client is acting as the Project Director.
     
Project Director Trips
 
Has the meaning set forth in Section 3(D) of this Agreement.
     
Regulatory Agency
 
Any relevant state, federal or local governmental regulatory authority, within
or outside of the United States, involved in regulating any aspect of the
Services.
     
Report
 
The report in the form of Attachment D.
     
Services
 
The services set forth and more particularly described in Attachment B to the
Agreement and the Supporting Services.
     
Site
 
Has the meaning set forth in the WHEREAS clauses of the Agreement.
     
Standards
 
Collectively, GMP standards, all regulatory standards that would be applicable
in the United States for clinical or laboratory services (including GTP, AABB,
FACT and FDA standards) and all regulatory requirements applicable to the
Program promulgated by the People’s Republic of China as of the date of
Termination of this Agreement.
     
Start Date
 
April 1, 2010 or such earlier date as Client, pursuant to a Written Notice to
PCT, designates is the Start Date, provided, further, that such Written Notice
shall provide PCT with no less than five (5) business days notice of the Start
Date.


 

--------------------------------------------------------------------------------

 
 
Support Services
 
The delivery by PCT and/or its agents during the initial Support Services Period
of up to 360 hours of support to the Client as to various aspects of the Program
in existence and in effect immediately prior to the commencement of the Support
Services Period.  Such services will include updated operating procedures and
additional training for Client’s personnel beyond that described in Attachment
B, repairs and maintenance.  Such 360 hours shall be provided by PCT and/or its
agents and shall include all reasonable maintenance and advisory support
regarding the Standards, the Services and the Program.  Such 360 hours shall not
include any travel time in connection with traveling to and/or from the
Premises.  In the event pursuant to Section 11(D), Client elects to extend the
Support Services Period, an additional 360 hours of support commencing with the
extended Support Services Period will be provided to the Client.  To the extent
that during the initial Support Services Period, the Client did not utilize the
full 360 support hours, such remaining and unused hours will not be carried over
into the extended Support Services Period.  For the purposes of clarity, the
maximum number of hours in any ninety day Support Services Period will not
exceed 360 hours.
     
Support Services Period
 
Ninety (90) days, provided, however, in the event, pursuant to Section 11(D),
the Client extends the initial Support Services Period, the Support Services
Period shall include an additional ninety (90) day period commencing on the date
the expiration of the initial Support Services Period occurs.
     
Tenant
 
Has the meaning set forth in the WHEREAS clauses of this Agreement.
     
Termination
 
Termination of the Agreement: (1) upon completion of the Program by satisfactory
performance of the Services or (2) pursuant to Section 7 of the Agreement.
     
Third Party
 
Any Person other than PCT and the Client or their respective Affiliates.
     
Uncommitted Amount
 
Has the meaning set forth in Section 7(G) of this Agreement.
     
Written Notice
 
A written communication or notice sent by a reputable nationally recognized
overnight courier service.

 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT B
 
SUMMARY OF THE CONSTRUCTION AND INSTALLATION AT THE PHASE 1
PREMISES (THE “PROGRAM”)
 
SCOPE OF WORK/SERVICES
 
INCLUSIONS
 
The following services will be provided by PCT for the construction and
installation of the Program at the Phase 1 Premises and the development of
various protocols to satisfy compliance with various Standards:
 
A.
Contract with architects, engineers, consultants and other professionals, as
determined by PCT to develop the Program as set forth in the Report (the
“Facility”) at the Phase 1 Premises substantially in accordance with the
building layout plan (the “Plan”) attached to the Report which Plan has been
approved by NeoStem.

 
B.
Using readily available building materials, arrange for the demolition, as
required, and construction of the Facility at the Phase 1 Premises substantially
in accordance with the Plan and the Report and (1) within the estimated budget
(the “Budget”) as set forth in Attachment F as the Budget may be adjusted as
provided in the Agreement and (2) the estimated timelines set forth in
Attachment G, as such timelines may be adjusted as provided in the
Agreement.  The applicable timeline(s) commence on the Effective Date.

 
C.
Assist and arrange for the procurement and purchase of Laboratory and Equipment
as provided in the Budget and in accordance with the Agreement.  Assist and
arrange for such production, quality control testing, materials control and
storage operations at the Facility in compliance with the Plan and the Budget.
PCT will arrange for the procurement, purchase, shipping, installation,
permitting and other approval requirements for utilization of such equipment,
machinery, systems and utilities as required by the Program at the Facility.

 
D.
In connection with the construction and installation of the Facility at the
Phase 1 Premises, determine and timely satisfy all appropriate construction,
installation and permit requirements necessary for the completion and operation
of the Facility, which services will include, but not be limited to, contracting
with local experts to arrange for necessary permits relating to operations at
and construction of the Facility and the installation and construction of the
Program and will include satisfying local Applicable Laws such as obtaining
Local Design Institute oversight and approval, if any, and an Environment Impact
Assessment, if any, prior to obtaining construction permit approvals.

 
E.
Provide necessary documentation and filing relating to the Facility and Program
to satisfy, as determined by PCT, the Standards and analogous Standards in the
People’s Republic of China relating to such Facility’s operations as of the
Termination of this Agreement.  Appropriate local regulatory experts will be
employed to assess the required permits and documentation and to assist with
appropriate application processes.

 
 

--------------------------------------------------------------------------------

 
 
F.
Complete and provide requisite validation/qualification protocols for the
systems, utilities and equipment at the Facility, including the one clean room,
as shown in the Plan, and the analytical instrumentation in the laboratory as
outlined in the Budget, which protocols will commence to be developed upon
completion of the construction of Facility and installation of all equipment,
systems, utilities and machinery and which will encompass installation
qualification (“IQ”), operational qualification (“OQ”) and, as necessary,
performance qualification (“PQ”) of the Facility, equipment, systems and
utilities.

 
G.
Develop and deliver IQ, OQ and PQ protocols for the systems, utility services
and equipment and machinery at the Facility.

 
H.
Provided Key Personnel (as defined below) are, at the time of PCT’s proposed
training, which shall occur no earlier than the month prior to the commencement
of the initial Support Services Period, PCT will provide sufficient training (as
reasonably determined by PCT) to a competent and experience Quality Control
Manager, Plant Manager and a Manufacturing/Facility Manager (or similarly titled
individuals) (collectively, “Key Personnel”) (with such competency and
experience to be subject to the reasonable determination of all parties) as to
the various standard operating procedures necessary to operate the facility
which is the result of the Program in accordance with and in compliance with the
Standards.  In the event all Key Personnel are not reasonably available for
training at the Phase 1 Premises, as mutually agreed by the parties, PCT will
not have any additional obligation to provide additional training for such
missing Key Personnel.  Such training will be in English and require such Key
Personnel to be fully conversant and able to read and write in the English
language.

 
I.
Develop and deliver final reports for executed validation/qualification
protocols for systems, utility services and equipment and machinery at the
Facility.

 
EXCLUSIONS:
 
The Services do not include the following:
 
 
1.
The cost and expenses described in Section 3(C) of the Agreement or the
reimbursable expenses in connection with the Support Services.  These costs will
be invoiced separately by PCT to Client as provided in this Agreement.

 
 
2.
Provision of test methods and procedures beyond those detailed above or
necessary to be compliant with the Standards.

 
 
3.
Regulatory services beyond those necessary to provide the Services in connection
with the Program and the Standards.


 

--------------------------------------------------------------------------------

 

Attachment C


Program Amendment Order
 
(1)           Program Title & Number:
(2)           Date Program Started:
(3)           P.A.O. Number:
 
(4)           Reason for P.A.O.
 
 
 
(5)           Amendment required and new milestones
 
 
 
 
(6)           Impact on price, time frame, resources:
 
 
 
 
(7)           Amended payment schedule (if required):
 
 
 
 
 Authorization        
    
   
    
 Date:
____________________     
 
Date:
____________________    
 for PCT
 
for Client



 

--------------------------------------------------------------------------------

 
 
Attachment D – Report


See Attached.


[*] [Note:  Nine pages comprising the report have been omitted.]
 

--------------------------------------------------------------------------------


 
Attachment E - Confidentiality Agreement
[attachment-epg1.jpg]

 

--------------------------------------------------------------------------------

 


[attachment-epg2.jpg]]

 

--------------------------------------------------------------------------------

 

Attachment F
 
COST ESTIMATES FOR DEVELOPMENT OF PHASE 1 PREMISES.
 
SEE ATTACHED
 
[*] [Note:  Two pages of text have been omitted.]



 

--------------------------------------------------------------------------------

 

Attachment G
 
ESTIMATED TIMELINE FOR DEVELOPMENT OF PHASE 1 PREMISES.
 
[attachment-g.jpg]



 

--------------------------------------------------------------------------------

 

Attachment H
 
CLIENT CONTACTS IN CHINA.


[*]

 

--------------------------------------------------------------------------------

 

Attachment I
 
MILESTONES
 
A) 
Upon completion of the Design for construction documents, the Client will pay
[*].

B) 
Upon the completion of fifty percent (50%) of the major construction at the
Phase 1 Premises in accordance with the Program and this Agreement, including
the full completion of the clean room, offices, and laboratory, the Client will
pay [*].

C) 
Upon completion of ninety nine (99%) of the major construction and the delivery
to the Client of a certificate of occupancy (or similar certificate) allowing
the Client to use and occupy the Phase 1 Premises, the Client will pay [*].

D) 
Upon the completion of the installation, commissioning and validation of all
equipment, including Laboratory equipment, the Client will pay [*].

E) 
Upon the delivery by PCT of the remaining items required to be delivered to the
Client pursuant to the second sentence of Section 11(C) of the Agreement upon
the Program being completed, and the completion of all Services (excluding
Support Services) as set forth in Attachment B, the Client will pay [*].


 

--------------------------------------------------------------------------------

 
